UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: March 31, 2011 Estimated average burden hours per response…………2.00 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute saleor executing a sale directly with a market maker. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. WORK LOCATION Perficient, Inc. 74-2853258 001-15169 1 (d) ADDRESS OF ISSUERSTREET CITY STATE ZIP CODE (e) TELEPHONE NO. 520 Maryville Centre Drive, Suite 400 Saint Louis MO 63141 AREA CODE 314 NUMBER 529-3600 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREET CITY STATE ZIP CODE Kathryn J. Henely Chief Operating Officer 520 Maryville Centre Drive, Suite 400 Saint Louis MO 63141 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S.
